Exhibit 10.8(h)

EIGHTH AMENDMENT TO EMPLOYMENT AGREEMENT

          THIS EIGHTH AMENDMENT (this “Amendment”) is made as of this 16th day
of April, 2007 to that certain EMPLOYMENT AGREEMENT, dated as of November 30,
1999, as heretofore amended (collectively, the “Employment Agreement”), by and
between ROBERT HENSLEY (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).

                FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of
which are hereby acknowledged, Employer and Employee, being the sole parties to
the Employment Agreement, hereby amend the Employment Agreement as follows:

          1. Subject to earlier termination otherwise set forth in the
Employment Agreement, the last day of the Employment Period shall be January 31,
2009.

          2. Effective March 4, 2007, Employee’s Base Salary shall be
$470,000.00.

          Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect according to its terms. To the extent of any
conflict between the terms of this Amendment and the terms of the remainder of
the Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes. The
terms of employment set forth in this Amendment have been approved by the Audit
Committee of the Board of Directors of the Employer.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.

JOS. A. BANK CLOTHIERS, INC.

By:
     /s/ Charles D. Frazer                              

 
     /s/ Robert Hensley
  Charles D. Frazer, ROBERT HENSLEY   Senior Vice President – General Counsel  


--------------------------------------------------------------------------------